Exhibit 10.1

March 26, 2020

THLP Debt Partners, L.P.

100 Federal Street
Boston, MA 02110

THL Credit, Inc.
100 Federal Street,
31st Floor
Boston, MA 02110

Re: Investment in THL Credit, Inc.

This standstill agreement (this “Standstill Agreement”), dated as of March 26,
2020, is entered into by and between THL Credit, Inc., a Delaware corporation
(the “BDC”) and THLP Debt Partners, L.P., a Delaware limited partnership(
“THLPDP”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of the parties, intending to be legally bound, hereby
irrevocably and unconditionally represents, warrants, covenants and agrees as
follows:

1.          Standstill.  Except (i) as contemplated by Section 1 of that certain
commitment letter agreement, dated as of March 3, 2020, by and among the parties
hereto and certain other parties listed on the signature pages thereto (the
“Commitment Letter”) and (ii) for any investment in the BDC following the
Investment Date (as defined below) as contemplated by Section 1(d) of that
certain amended and restated letter agreement, dated as of March 3, 2020, by and
among First Eagle Investment Management, LLC, THLPDP and the other parties
thereto, without the prior written consent of or invitation to do so by the BDC,
from and after the date on which the initial acquisition occurs, pursuant to the
Commitment Letter (the “Investment Date”), until December 8, 2021 (the
“Standstill Period”), THLPDP shall not (and no person acting on THLPDP's behalf
or at THLPDP's direction shall), directly or indirectly take any of the
following actions on an unsolicited basis and with activist intent:

(a)              acquire, offer to acquire, agree to acquire, or encourage or
facilitate the ability of any person to acquire or offer to acquire, whether by
means of open market purchase, privately negotiated purchase, tender or exchange
offer, merger, business combination, amalgamation, consolidation,
reorganization, recapitalization, business restructuring or otherwise, ownership
(including, without limitation, beneficial ownership) of (i) more than five
percent (5%) of securities having statutory, organic or contractual voting
power, whether or not contingent (“Voting Securities”), of the BDC or (ii) a
material portion of the assets of the BDC;

(b)              initiate, submit to the BDC, or otherwise support or
participate in, any stockholder proposal pursuant to Rule 14a-8 under the
Exchange Act (whether precatory or binding) or other proposal or stockholder
referendum, make or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” or “consents” (as such terms are defined in Rule
14a-1 under the Exchange Act of 1934 (the “Exchange Act”), including any
communication exempt from the definition of “solicitation” pursuant to Rule
14a-1(1)(2)(iv) under the Exchange Act, and irrespective of whether any such
solicitation of proxies or consents constitutes an exempt solicitation pursuant
to Rule 14a-2 under the Exchange Act) to vote (or to withhold authority in
respect of, or to abstain from voting in respect of), or seek to advise or
influence any person with respect to the voting of (or the withholding of
authority in respect of or abstention from voting of), any Voting Securities or
seek to call any meeting of, or trigger any other action










--------------------------------------------------------------------------------







by, any of the BDC’s stockholders or seek any representation on the board of
directors of the BDC or any of its affiliates or the removal of any director of
the BDC;

(c)              make any public announcement with respect to, publicly or
privately propose, or otherwise submit to the BDC or any of its representatives
or any other person, any proposal, expression or indication of interest, term
sheet, memorandum of understanding, letter of intent, inquiry or offer (with or
without conditions) providing for, in a single transaction or in any series of
related transactions, any merger, consolidation, acquisition, business
combination, amalgamation, recapitalization, reorganization, business
restructuring, divestiture, spin-off, cash or property distribution or other
extraordinary transaction involving the BDC; or

(d)              form, join or in any way engage or participate in a “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) in respect of any
Voting Securities; form, join, become a member of, finance or otherwise
participate in any “group” (within the meaning of Section 13(d)(3) of the
Exchange Act), or otherwise act alone, or in conscious parallelism or in concert
with any other person(s), to seek to control or to influence the management,
board of directors, business affairs, strategies, policies or existence of the
BDC or initiate or otherwise conduct or participate in any discussions or enter
into any arrangements, understandings, plans, commitments or agreements (whether
oral or written) with, or advise, assist or encourage any person in connection
with, any of the foregoing.

2.                   Severability of Provisions. If any term or other provision
of this Standstill Agreement is invalid, illegal or incapable of being enforced
as a result of any rule of law or public policy, all other terms and other
provisions of this Standstill Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated by this Standstill Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Standstill Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated by this
Standstill Agreement are fulfilled to the greatest extent possible.

3.                   Assignability; Binding Effect. No party hereto may assign
either this Standstill Agreement or any of his or its rights, interest, or
obligations hereunder, in whole or in part, without the prior written consent of
the other parties hereto. This Standstill Agreement shall be binding upon and
enforceable by, and shall inure to the benefit of, the parties hereto and their
respective successors, heirs, executors, administrators and permitted assigns.

4.                   Amendments. This Standstill Agreement may not be amended or
modified, nor may compliance with any covenant set forth herein be waived,
except by a writing duly and validly executed by the BDC and THLPDP.

5.                   Governing Law. This Standstill Agreement (and any claim or
controversy arising out of or relating to this Standstill Agreement) shall be
governed by and construed in accordance with the domestic laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any jurisdiction other than
the State of Delaware.




6.                   Consent to Jurisdiction. Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Delaware Courts in any Proceeding arising out of
or relating to this Standstill Agreement or enforcement of any judgment relating
thereto, and each party hereto hereby irrevocably and unconditionally (a) agrees
not to commence any such Proceeding except in the Delaware Courts; (b) agrees
that any claim in respect of any such Proceeding may be heard and determined in
any such Delaware Court; (c) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such Proceeding in any such Delaware Court; and (d)
waives, to the fullest extent permitted by law, the defense of an













--------------------------------------------------------------------------------







inconvenient forum to the maintenance of such Proceeding in any such Delaware
Court. Each party hereto agrees that a final judgment in any such Proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

7.                   Waiver of Jury Trial. EACH PARTY TO THIS STANDSTILL
AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS STANDSTILL AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS STANDSTILL AGREEMENT. EACH PARTY TO THIS
STANDSTILL AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
EITHER OF SUCH WAIVERS; (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF SUCH WAIVERS; (C) IT MAKES SUCH WAIVERS VOLUNTARILY; AND (D) IT HAS BEEN
INDUCED TO ENTER INTO THIS STANDSTILL AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.

8.                   Termination. In the event that the Commitment Letter is
terminated prior to the Investment Date for any reason, this Standstill
Agreement shall automatically terminate and be void ab initio and without any
force or effect and, at such time, no party hereto shall have any obligation
hereunder; provided, that this Standstill Agreement shall not terminate with
respect to any obligation created hereunder that is not satisfied prior to such
termination.

9.                   Entire Agreement. This Standstill Agreement is complete,
reflects the entire agreement of the parties with respect to its subject matter,
and supersedes all previous written or oral negotiations, commitments and
writings.

10.               Execution in Counterparts. For the convenience of the parties
and to facilitate execution, this Standstill Agreement may be (a) executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same document, and (b) executed by electronic
PDF file or by electronic signature.

11.               No Third Party Beneficiaries. This Standstill Agreement shall
not confer any rights or remedies upon any Person other than the parties hereto.

[ Signature Page Follows]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Standstill Agreement has been signed by or on behalf of
each of the parties hereto as of the date first written above.

 





THL CREDIT, INC.


By:   /s/ Christopher J. Flynn    
Name: Christopher J. Flynn
Title:   Chief Executive Officer










 




[SIGNATURE PAGE TO STANDSTILL AGREEMENT]





--------------------------------------------------------------------------------













THLP DEBT PARTNERS, L.P.
By: THLP Debt Advisors, LLC
Its: General Partner


By:  /s/  Thomas M. Hagerty      
Name: Thomas M. Hagerty
Title: Authorized Person







[SIGNATURE PAGE TO STANDSTILL AGREEMENT]



